EXHIBIT 10(F)


INDEMNITY REINSURANCE AGREEMENT
BY AND BETWEEN
PROTECTIVE LIFE INSURANCE COMPANY
AND
FIRST FORTIS LIFE INSURANCE COMPANY

        This Indemnity Reinsurance Agreement (the “Agreement”) is made and
entered into as of December 31, 2001 (the “Effective Date”), by and between
Protective Life Insurance Company, a Tennessee corporation (“Ceding Company”),
and Fortis Benefits Insurance Company, a Minnesota corporation (“Reinsurer”).

        Ceding Company, through the Dental Benefits Division of Protective Life
Corporation (the “Dental Division”), has issued or assumed certain insurance
products consisting of group indemnity dental insurance policies, group and
individual prepaid managed dental care products, and other group insurance
business consisting of small blocks of term life, whole life, disability,
accident-only, and non-major group medical A&H policies, all of which either
currently are in-force, or have terminated but with respect to which there still
are runoff claims.

        Reinsurer desires to reinsure, and Ceding Company desires to cede to
Reinsurer, one hundred percent (100%) of the Policy Liabilities (as defined
below). Ceding Company also desires to assign and delegate to Reinsurer, and
Reinsurer also desires to accept and assume, certain of Ceding Company’s rights
and obligations under the Other Agreements (as such term is defined below).


AGREEMENT

        Now, therefore, in consideration of the mutual promises of the parties
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Definitions. As used in this Agreement, the following capitalized terms will
have the following meanings.

        1.1. “Administrative Services” means the performance of tasks, duties,
responsibilities and actions necessary to administer the Business, as more
specifically set forth in Section 5.

        1.2. “Adjusted Transfer Amount” means the amount of the Policy-Related
Liabilities as of the Effective Time less the amount of the Policy-Related
Assets as of the Effective Time, as set forth on the Effective Date Accounting.

        1.3. “Affiliate” means, with respect to any Person, at the time in
question, any other Person controlling, controlled by or under common control
with such Person.

        1.4. "Agreement" means this Indemnity Reinsurance Agreement and all
exhibits hereto, as it may be amended, supplemented or restated from time to
time.

        1.5. "Asserted Liability" is defined in Section 6.3.

        1.6. “Assumed Agreements” means (a) the Provider Agreements, (b) the
Third-Party Administration Agreements and (c) each Other Agreement that
Reinsurer assumes pursuant to the provisions of Section 3.11 hereof but only
from and after the date of such assumption; provided, however, that with respect
to (a) and (b) above, “Assumed Agreements” will not include the Mutual of Omaha
Agreement or any other Provider Agreement or Third-Party Administration
Agreement that Reinsurer specifies in writing to Ceding Company on the Effective
Date as an agreement that is not to be treated as an Assumed Agreement for the
purposes of this Agreement unless such Provider Agreement or Third-Party
Administration Agreement is assumed by Reinsurer after the Effective Date under
Section 3.11 (and in such case, it will be treated as an Assumed Agreement only
from and after the date of such assumption as provided in Section 3.11).

        1.7. "BBI" means Better Benefits, Inc., formerly known as Better
Compensation, Inc.

        1.8. “BBI Marketing Agreement” means collectively (i) the Joint
Marketing Agreement between BBI and Protective Life Insurance Company, dated as
of January 1, 1991, as amended, and (ii) the Amended and Restated Joint
Marketing Agreement by and among BBI, Protective Life Insurance Company and
Protective Life & Annuity Insurance Company dated February 7, 1997, as amended
on April 15, 1999 and March 31, 2000.

        1.9. "Business" means all business under the Reinsured Policies,
Reinsured Assumed Agreements, Reinsurance Agreements, Related Agreements,
Provider Agreements and Third Party Administration Agreements.

        1.10. “Business Proceeding” means each action, suit, investigation or
proceeding with respect to the Business by or before any court, arbitrator or
administrative or governmental body.

        1.11. "Ceding Commission" is defined in Section 4.2.

        1.12. Ceding Company” means Protective Life Insurance Company and its
permitted successors and assigns, including any liquidator, receiver,
rehabilitator, or other statutory successor.

        1.13. "Ceding Company Indemnitees" is defined in Section 6.2.

        1.14. "Ceding Company's DAC Calculation" is defined in Section 4.13.5.

        1.15. "Claims Notice" is defined in Section 6.3.

        1.16. "Code" means the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder.

        1.17. “Commissions” means all commissions or other compensation due
agents or brokers with respect to any of the Reinsured Policies, including
compensation owing with respect to the Reinsured Policies under the Premier
Agreement.

        1.18. Commissions Due & Accrued” means the aggregate of all Commissions
due with respect to the Reinsured Policies determined in accordance with SAP and
appropriately includable on lines 12 and 18 of the Liabilities, Surplus and
Other Funds page of the 2000 NAIC Annual Statement Blank, on lines 10 and 18 of
the Liabilities, Surplus and Other Funds page of the 2001 NAIC Annual Statement
Blank or on comparable line items in successor NAIC Annual Statement Blanks.

        1.19. "Confidential Information" is defined in Section 5.15.

        1.20. "CUNA Agreement" is defined in Section 5.17.

        1.21. "Effective Date" means the date specified in the first paragraph
of this Agreement.

        1.22. "Effective Date Accounting" is defined in Section 4.5.

        1.23. "Effective Time" means 11:59 p.m. on the Effective Date.

        1.24. Excluded Liability” means all liabilities or obligations of Ceding
Company of any character or nature arising out of or related to the Business
that are not Policy Liabilities or Other Assumed Liabilities, including, without
limitation, liabilities (i) for taxes payable with respect to Premiums received
by Ceding Company before the Effective Time or on account of the Premiums
Receivable as of the Effective Time; (ii) arising from participation in any
guaranty fund, insolvency fund, plan, pool, association or other similar
organization, and that is assessed with respect to the Reinsured Policies based
on Premiums received by Ceding Company before the Effective Time or on account
of the Premiums Receivable as of the Effective Time; (iii) for Commissions that
are payable with respect to the Reinsured Policies with respect to Premiums
received by Ceding Company before the Effective Time or on account of the
Premiums Receivable as of the Effective Time (other than Commissions with
respect to such Premiums Receivable to the extent that such Commissions are
included in the Policy-Related Liabilities as of the Effective Time); (iv) all
Extra-Contractual Liabilities related to acts or omissions that occurred, or
were alleged to have occurred, prior to the Effective Time; or (v) to LeafRe or
any of its Affiliates (A) pursuant to the LeafRe Reinsurance Agreements,
including any LeafRe claims with respect to Reinsured Policies that are not
LeafRe Covered Policies, but not including any liabilities to LeafRe arising at
or after the Effective Time with respect to the Reinsured Policies that are
LeafRe Covered Policies or (B) pursuant to the BBI Marketing Agreement except
for (1) Commissions arising after the Effective Time with respect to the LeafRe
Covered Policies and (2) Commissions arising at or prior to the Effective Time
with respect to the LeafRe Covered Policies to the extent such Commissions are
included in the Policy-Related Liabilities as of the Effective Time.

        1.25. “Existing Policies” means all group indemnity dental insurance
policies, group and individual prepaid managed care dental contracts, group
whole life insurance policies, group term life insurance policies, group
disability insurance policies, group accident-only insurance policies, and other
group non-major medical A&H insurance policies, that have been issued, or
assumed pursuant to the Reinsured Assumed Agreements, by Ceding Company through
the Dental Division, whether offered on a voluntary basis (employee-paid) or
true group (employer-paid) basis, that are both listed on Exhibit A and in force
at the Effective Time, as well as any riders thereto, including those providing
for other supplemental benefits, any such policies and contracts that have
lapsed but are subject to reinstatement, and any supplemental benefits arising
out of such policies and contracts.

        1.26. “Experience Rating Refund Liability” means the aggregate of all
experience rating refund liabilities with respect to the Reinsured Policies
determined in accordance with SAP and appropriately includable on line 11.2 of
the Liabilities, Surplus and Other Funds page of the 2000 NAIC Annual Statement
Blank, on line 9.2 of the Liabilities, Surplus and Other Funds page of the 2001
NAIC Annual Statement Blank or on comparable line items in successor NAIC Annual
Statement Blanks.

        1.27. “Extra-Contractual Liabilities” means all liabilities (including
but not limited to liabilities for consequential, exemplary, punitive or similar
damages) that relate to or arise in connection with any alleged or actual act,
error or omission, whether intentional or otherwise, or from any alleged or
actual reckless conduct or bad faith (i) in connection with the handling of any
claim under any of the Reinsured Policies, or (ii) in connection with the
marketing, issuance, delivery, administration or cancellation of any of the
Reinsured Policies.

        1.28. “Final Transfer Amount” means the amount of the Policy-Related
Liabilities as of the Effective Time less the amount of the Policy-Related
Assets as of the Effective Time, as set forth on the True-Up Accounting.

        1.29. “Governmental Entity” means any foreign, federal, state, local,
municipal, county or other governmental, quasi-governmental, administrative or
regulatory authority, body, agency, court, tribunal, commission or other similar
entity (including any branch, department, agency or political subdivision
thereof).

        1.30. “Indemnity Accounting” means the indemnity reinsurance accounting,
setting forth the Policy-Related Assets and Policy-Related Liabilities as of
March 31, 2001, assuming a March 31, 2001 Effective Date, which is attached
hereto as Exhibit B.

        1.31. "LeafRe" means LeafRe Reinsurance Company.

        1.32. "LeafRe Covered Policies" is defined in Section 2.4.

        1.33. “LeafRe Reinsurance Agreements” means collectively (i) the
Reinsurance Agreement between LeafRe and PLICO effective January 1, 1993, as
amended on January 1, 1996, and (ii) the Reinsurance Agreement between LeafRe
and PLAIC effective January 1, 1993, as amended on January 1, 1996.

        1.34. "Losses" and individually "Loss" is defined in Section 6.1.

        1.35. “Marketing Termination Date” means the date that is one (1) year
after the Effective Date, or such earlier date as Reinsurer may hereafter
request.

        1.36. "Monthly Accounting" is defined in Section 4.7.

        1.37. “Mutual of Omaha Agreement” means the PPO Network Access Agreement
dated as of January 1, 2000, between Protective Life Insurance Company and
Mutual of Omaha Insurance Company.

        1.38. “NAIC Annual Statement Blank” means the form of annual statement
for life and accident and health insurance companies-association edition, as
prescribed from time to time by the NAIC.

        1.39. “New Policies” means all group indemnity dental insurance policies
and group and individual prepaid managed dental care contracts that may be
issued by Ceding Company as required under Section 3.6. New Policies will only
be issued on the forms and in those states set forth in Exhibit C.

        1.40. "Net Premiums" means Premiums after any adjustments or refunds.

        1.41. "Net Transfer Amount Difference" is defined in Section 4.5.3.

        1.42. “90-Day Treasury Rate” means the annual yield rate, on the date to
which such 90-Day Treasury Rate relates, of actively traded U.S. Treasury
securities having a remaining duration to maturity of three months, as such rate
is published under “Treasury Constant Maturities” in Federal Reserve Statistical
Release H.15(519).

        1.43. “Other Assumed Liabilities” means the contractual liabilities and
obligations of Ceding Company arising (a) at or after the Effective Time under
the Other Agreements or (b) prior to the Effective Time under the Other
Agreements to the extent that such liabilities and obligations are included in
Policy-Related Liabilities as of the Effective Time.

        1.44. "Other Agreements" means collectively the Related Agreements, the
Reinsurance Agreements, the Reinsured Assumed Agreements, the Provider
Agreements and the Third-Party Administration Agreements.

        1.45. “Person” means any individual, corporation, limited liability
company, partnership, limited partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental, judicial
or regulatory body or other entity.

        1.46. “Policy Liabilities” means: (i) all contractual obligations of
Ceding Company under the Reinsured Policies; (ii) all obligations of Ceding
Company represented by the Reserves transferred to Reinsurer pursuant to Section
4.3 (to the extent not included in the immediately preceding clause (i));
(iii) all liabilities for premium taxes arising on account of Premiums received
by Reinsurer at or after the Effective Time other than such taxes arising on
account of Premiums Receivable as of the Effective Time; (iv) all amounts
payable for returns or refunds of Premiums under the Reinsured Policies; (v) all
liabilities for Commissions payable with respect to the Reinsured Policies with
respect to Premiums received by Reinsurer at or after the Effective Time
(including the Premiums Receivable to the extent that the Commissions in respect
thereof are included in the Policy-Related Liabilities as of the Effective Time
but excluding Commissions owing to LeafRe or BBI with respect to Reinsured
Policies that are not LeafRe Covered Policies); (vi) all guaranty fund
assessments and similar charges imposed with respect to the Reinsured Policies
based on Premiums received by Reinsurer at or after the Effective Time other
than such assessments and similar charges arising on account of Premiums
Receivable as of the Effective Time; and (vii) all Extra-Contractual Liabilities
related to acts or omissions that occurred, or were alleged to have occurred at
or after the Effective Time, other than Extra-Contractual Liabilities arising
from acts or omissions of Ceding Company; provided, however, that acts or
omissions of Reinsurer and its Affiliates, acting on behalf of Ceding Company,
with respect to the Reinsured Policies and the Other Agreements will not be
deemed to be the acts or omissions of Ceding Company and provided that acts or
omissions at and after the Effective Time of (x) brokers and agents that Ceding
Company appointed prior to the Effective Time to market the Reinsured Policies,
(y) brokers and agents that Reinsurer appoints on behalf of Ceding Company after
the Effective Time with respect to the Reinsured Policies or (z) brokers and
agents that Ceding Company appoints at the direction of Reinsurer with respect
to the Reinsured Policies will not be deemed to be the acts or omissions of
Ceding Company.

        1.47. "Policy-Related Assets" means collectively the Reinsurance
Receivable, Premiums Receivable and Prepaid Capitation.

        1.48. "Policy-Related Liabilities" means collectively the Reserves,
Premiums Paid in Advance, Experience Rating Refund Liability, and Commissions
Due & Accrued.

        1.49. "Policy Termination Date" means the date that is two (2) years
after the Marketing Termination Date.

        1.50. "Policyholder" means the policyholder with respect to a Reinsured
Policy.

        1.51. "Preliminary Effective Date Accounting" is defined in Section 4.4.

        1.52. “Preliminary Transfer Amount” means the amount of the
Policy-Related Liabilities less the amount of the Policy-Related Assets, in each
case as of the last day of the calendar month that is two months immediately
preceding the calendar month during which the Effective Date occurs (by way of
example, if the Effective Date were August 1, such accounting would be as of
June 30), as set forth on the Preliminary Effective Date Accounting.

        1.53. "Premier Agreement" means the Agreement dated June 1, 1999,
between Protective Life Insurance Company and Premier Dental Network, Inc.

        1.54. "Premiums" is defined in Section 4.1.

        1.55. “Premiums Due & Deferred A&H” means the aggregate of all Premiums
receivable (including, without limitation, due and deferred Premiums) with
respect to the Reinsured Policies determined in accordance with SAP and
appropriately includable as a net admitted asset on line 16 of the Assets page
of the 2000 NAIC Annual Statement Blank, on line 17 of the Assets page of the
2001 NAIC Annual Statement Blank or on comparable line items in successor NAIC
Annual Statement Blanks.

        1.56. “Premiums Due & Deferred Life” means the aggregate of all Premiums
receivable (including, without limitation, due and deferred Premiums) with
respect to the Reinsured Policies determined in accordance with SAP and
appropriately includable as a net admitted asset on line 15 of the Assets page
of the 2000 NAIC Annual Statement Blank, on line 16 of the Assets page of the
2001 NAIC Annual Statement Blank or on comparable line items in successor NAIC
Annual Statement Blanks.

        1.57. “Premiums Paid in Advance” means the aggregate of all Premiums
paid in advance with respect to the Reinsured Policies determined in accordance
with SAP and appropriately includable on line 9 of the Liabilities, Surplus and
Other Funds page of the 2000 NAIC Annual Statement Blank, on line 8 of the
Liabilities, Surplus and Other Funds page of the 2001 NAIC Annual Statement
Blank or on comparable line items in successor NAIC Annual Statement Blanks.

        1.58. "Premiums Receivable" means the aggregate of all Premiums Due &
Deferred Life and Premiums Due & Deferred A&H.

        1.59. “Prepaid Capitation” means the aggregate of all prepaid capitation
amounts paid in advance with respect to the Reinsured Policies determined in
accordance with SAP and appropriately includable on line 22 of the Assets page
of the 2000 NAIC Annual Statement Blank, on line 24 of the Assets page of the
2001 NAIC Annual Statement Blank, or in comparable line items on successor NAIC
Annual Statement Blanks, in each case whether or not such prepaid capitation
amounts are admitted assets for statutory reporting purposes.

        1.60. “Provider Agreements” means those agreements with Persons listed
on Exhibit D hereto pursuant to which Ceding Company directly or indirectly
contracts for the services of dental care providers with respect to benefits
provided under the Reinsured Policies that are group indemnity dental insurance
policies or prepaid managed dental care contracts.

        1.61. "Purchase Agreement" means the Stock and Asset Purchase Agreement
dated July 9, 2001, by and among Protective Life Corporation, Protective Life
Insurance Company, Fortis, Inc. and Dental Care Holdings, Inc., as amended,
supplemented or restated from time to time.

        1.62. “Reinsurance Agreements” means the reinsurance agreements listed
on Exhibit E and under which Ceding Company has ceded liabilities to Persons
other than Reinsurer, and the LeafRe Reinsurance Agreements. The cession of the
Reinsured Policies to Reinsurer hereunder is not intended to alter the
reinsurance of the portion of the risk that has been so ceded to other Persons
under the Reinsurance Agreements.

        1.63. “Reinsurance Receivable” means the aggregate of all amounts
recoverable from reinsurers with respect to the Reinsured Policies, determined
in accordance with SAP and appropriately includable as a net admitted asset on
lines 12.1, 12.2, 12.3 and 12.4 of the Assets page of the 2000 NAIC Annual
Statement Blank, on lines 12.1, 12.2, 12.3 and 12.4 of the Assets page of the
2001 NAIC Annual Statement Blank or on comparable line items in successor NAIC
Annual Statement Blanks.

        1.64. “Reinsured Assumed Agreements” means those reinsurance contracts
listed in Exhibit F and pursuant to which Ceding Company reinsures or coinsures
policies issued by third-party insurers.

        1.65. "Reinsured Policies" means, collectively, all Terminated Policies,
Existing Policies and New Policies.

        1.66. “Reinsurer” means Fortis Benefits Insurance Company and its
permitted successors and assigns, including any liquidator, receiver,
rehabilitator, or other statutory successor.

        1.67. "Reinsurer's DAC Calculation" is defined in Section 4.13.4.

        1.68. “Related Agreements” means the agreements of Ceding Company
requiring the payment of Commissions relating to the Reinsured Policies to the
Persons listed on Exhibit G but excluding the BBI Marketing Agreement.

        1.69. “Reserves” means the aggregate of all reserves (including, as
applicable, funds at interest, life benefit reserves, A&H benefit reserves, life
claim reserves, A&H claim reserves and unearned Premium reserves and premium
deposit fund liabilities) with respect to the Reinsured Policies determined in
accordance with SAP and appropriately includable, as applicable to the Reinsured
Policies, on lines 1, 2, 3, 4.1, 4.2, 5, 10.1, 10.2 and 10.3 of the Liabilities,
Surplus and Other Funds page of the 2000 NAIC Annual Statement Blank, on lines
1, 2, 3, 4.1 and 4.2 of the Liabilities, Surplus and Other Funds page of the
2001 NAIC Annual Statement Blank or on comparable line items in successor NAIC
Annual Statement Blanks.

        1.70. “SAP” means the statutory accounting practices prescribed or
permitted by the insurance regulatory authority of the Ceding Company’s
jurisdiction of domicile.

        1.71. “Terminated Policies” means all group indemnity dental insurance
policies, group and individual prepaid managed dental care contracts, group
whole life insurance policies, group term life insurance policies, group
disability insurance policies, group accident-only insurance policies and other
group non-major medical A&H insurance policies issued, or assumed pursuant to
the Reinsured Assumed Agreements, by Ceding Company through the Dental Division,
whether offered on a voluntary basis (employee-paid) or true group
(employer-paid) basis, as well as any riders providing for other supplemental
benefits, and any supplemental benefits arising out of such policies or
contracts, that have been terminated before the Effective Time but with respect
to which there still are runoff claims at or after the Effective Time.

        1.72. “Third-Party Administration Agreements” means those agreements
listed on Exhibit H. “Third Party Administration Agreements” includes
administrative-services-only agreements (often referred to as “ASO Agreements”).

        1.73. "True-Up Accounting" is defined in Section 4.6.

        1.74. "True-Up Value Difference" is defined in Section 4.6.3.

        1.75. "Trust Agreement" is defined in Section 8.1.


2. PURPOSE OF AGREEMENT; COVERAGES TO BE REINSURED; LIABILITIES ASSUMED.

        2.1. Purpose. The purpose of this Agreement is to provide for, as of the
Effective Time, (i) the one hundred percent (100%) reinsurance by Reinsurer on a
coinsurance basis of the Policy Liabilities, (ii) the assumption by Reinsurer of
all Other Assumed Liabilities with reference only to the Assumed Agreements and
(iii) the agreement by Reinsurer to pay and otherwise perform all of the Other
Assumed Liabilities under the Other Agreements (other than the Assumed
Agreements), all in consideration of the transfer of ownership by Ceding Company
to Reinsurer of the cash and other assets as provided in Section 4.3 and the
transfer to Reinsurer by Ceding Company of certain of Ceding Company’s rights
and obligations under and in connection with the Business as set forth herein.
Reinsurer accepts all service responsibilities with respect to all of the
Business in accordance with the terms of this Agreement. Reinsurer will not
accept any liabilities of Ceding Company under this Agreement other than the
Policy Liabilities and the Other Assumed Liabilities.

        2.2. Cession and Assignment. As of the Effective Time, Ceding Company
hereby cedes to Reinsurer, and Reinsurer hereby accepts reinsurance on a
coinsurance basis, of 100% of the Policy Liabilities, to the end that then and
thereafter, as between the parties to this Agreement, Ceding Company will have
no liability for Policy Liabilities and no rights to any profits or other
benefits of the Business. With respect to the Other Agreements and the Other
Assumed Liabilities, the parties hereby agree as follows:

        2.2.1. As of the Effective Time, Reinsurer hereby agrees to pay and
otherwise perform on behalf of Ceding Company the Other Assumed Liabilities.

        2.2.2. As of the Effective Time, Ceding Company hereby assigns to
Reinsurer, and Reinsurer hereby accepts and assumes, all of Ceding Company’s
rights and interests in and under the Assumed Agreements.

        2.2.3. Ceding Company’s rights and interests under and in all of the
Related Agreements, and each Provider Agreement and Third Party Administration
Agreement that is not an Assumed Agreement, will not be assigned to Reinsurer at
the Effective Time, but may be assigned to Reinsurer after the date hereof in
accordance with Section 3.11; provided, however, that until such assignment, if
any, Ceding Company will provide or cause to be provided to Reinsurer all
benefits of Ceding Company under each such Related Agreement, Provider Agreement
and Third Party Administration Agreement and will enforce for the account of
Reinsurer any rights of Ceding Company arising from each such Related Agreement,
Provider Agreement and Third Party Administration Agreement, so that Reinsurer
receives the full economic and other benefits of each such Related Agreement,
Provider Agreement and Third Party Administration Agreement as though they had
been assigned to Reinsurer. Reinsurer will reimburse Ceding Company for Ceding
Company’s reasonable costs and expenses in so enforcing any such rights.

        2.2.4. As of the Effective Time, Ceding Company hereby assigns to
Reinsurer, and Reinsurer hereby accepts, all of Ceding Company’s rights and
interests in and under the Reinsurance Agreements and Reinsured Assumed
Agreements, if consent to such assignment has been obtained from the other
contracting party thereto or no such consent was required, except that Reinsurer
will not acquire any of the Ceding Company’s claims against LeafRe pursuant to
the LeafRe Reinsurance Agreements that arise before the Effective Time. If such
consent has not been obtained, from and after the Effective Time, Ceding Company
will provide or cause to be provided to Reinsurer all benefits of Ceding Company
under such unassigned Reinsurance Agreements and Reinsured Assumed Agreements
and will enforce for the account of Reinsurer any rights of Ceding Company
arising from such unassigned Reinsurance Agreements and Reinsured Assumed
Agreements, so that Reinsurer receives the full economic and other benefits of
the Reinsurance Agreements and Reinsured Assumed Agreements as though they had
been assigned to Reinsurer. Reinsurer will reimburse Ceding Company for Ceding
Company’s reasonable costs and expenses in so enforcing any such rights.

        2.3. Ceding Company Access to Provider Agreements and Third Party
Administration Agreements. Beginning at the Effective Time and extending through
the Policy Termination Date, with respect to the Provider Agreements and Third
Party Administration Agreements that are Assumed Agreements, as such agreements
relate to the Reinsured Policies, Reinsurer will provide to Ceding Company such
rights and benefits under such agreements as are necessary and appropriate for
Ceding Company to perform its obligations under this Agreement as the direct
writer of the Reinsured Policies.

        2.4. LeafRe Reinsurance Agreements. None of the Reinsured Policies is
subject to the LeafRe Reinsurance Agreements except for the Reinsured Policies
that both (A) were included in the periodic financial reports provided by
Protective Life Insurance Company and Protective Life & Annuity Insurance
Company to LeafRe on or before March 31, 2001 as being reinsured pursuant to the
LeafRe Reinsurance Agreements, or were reinsured pursuant to the LeafRe
Reinsurance Agreements in the ordinary course of business after March 31, 2001,
and (B) continue in force as of the Effective Time (such Reinsured Policies
referred to in (A) and (B) being referred to as the “LeafRe Covered Policies”).
The Reinsured Policies that are not subject to the LeafRe Reinsurance Agreements
include, without limitation, the Reinsured Policies that are the subject of
legal actions between Ceding Company and LeafRe or an Affiliate of LeafRe
initiated prior to the Effective Time. Ceding Company is retaining all claims
against LeafRe with respect to the LeafRe Reinsurance Agreements arising prior
to the Effective Time and is retaining all obligations to LeafRe with respect to
the LeafRe Reinsurance Agreements arising prior to the Effective Time, including
any obligations to LeafRe relative to all Reinsured Policies that are not LeafRe
Covered Policies. Notwithstanding any other provision of this Agreement, Ceding
Company acknowledges that Reinsurer may retrocede all or part of the Reinsured
Policies subject to the LeafRe Reinsurance Agreements to another insurance
company or companies, and Ceding Company hereby consents to such retrocession
and agrees to cooperate to effectuate such retrocession to the extent reasonably
requested by Reinsurer; provided, however, that no such retrocession will
relieve Reinsurer of its obligations under this Agreement with respect to such
Reinsured Policies. The aggregate amount of the deposit funds, as referred to in
the LeafRe Reinsurance Agreements, are and will be included in the Reserves
within the line “Funds at Interest” in the Indemnity Accounting, the Preliminary
Effective Date Accounting and the Effective Date Accounting.


3. REINSURANCE PROVISIONS.

        3.1. Duration of Reinsurance. The liability of Reinsurer under this
Agreement with respect to any Reinsured Policy will begin simultaneously with
that of Ceding Company, but not before the Effective Time. Reinsurer’s liability
with respect to any Reinsured Policy will not terminate until Ceding Company’s
liability on such Reinsured Policy terminates. Reinsurer’s liability with
respect to any Related Agreement, any Provider Agreement or any Third Party
Administration Agreement will not terminate until Ceding Company’s liability
under such agreement terminates.

        3.2. Responsibility for Payments and Performance. At and after the
Effective Time, Reinsurer will have the responsibility for paying all Policy
Liabilities. At and after the Effective Time, Reinsurer will have the
responsibility for performing or paying all Other Assumed Liabilities. Ceding
Company will have the responsibility for paying all Excluded Liabilities.

        3.3. Changes to Existing Policies or New Policies. Except as otherwise
set forth herein, any changes to Existing Policies or New Policies may be made
only with the prior written consent of Ceding Company, which consent will not be
unreasonably withheld, conditioned or delayed. Ceding Company will not make any
changes to the terms and conditions of a Reinsured Policy or withdraw or
terminate any form of Reinsured Policy on file with any Governmental Entity,
except in either case with Reinsurer’s prior written consent, which consent will
not be unreasonably withheld, conditioned or delayed; provided, however, that
Ceding Company will be entitled to make changes to a Reinsured Policy or
withdraw or terminate the form of a Reinsured Policy to the extent such action
is required by applicable law or pursuant to the terms of the Reinsured Policy,
and Ceding Company shall have given written notice thereof to Reinsurer in
advance of taking such action.

        3.4. Conversions. At and after the Effective Time, Reinsurer will issue
or cause to be issued any individual conversion policy that may be required
under the terms of a Reinsured Policy.

        3.5. Errors and Omissions. If through an oversight, Ceding Company fails
to list an Existing Policy on Exhibit A, a Reinsurance Agreement on Exhibit E, a
Reinsured Assumed Agreement on Exhibit F, a Related Agreement on Exhibit G, a
Third Party Administration Agreement on Exhibit H, or a Provider Agreement on
Exhibit D or if Ceding Company fails to transfer to Reinsurer any Reserves or
applicable Premiums with respect thereto and a party discovers such error in the
information in any such Exhibit or in the transfer of such Reserves or Premiums,
the party discovering the error must promptly notify the other party and provide
information documenting the error. The parties then in good faith will attempt
to resolve the matter, and if the parties cannot resolve the matter, the matter
will be submitted to arbitration in accordance with Section 7, in each case in
order to place both parties in the positions they would have been in had the
error not occurred.

        3.6. New Policies. During the period that begins at the Effective Time
and ends on the Marketing Termination Date, New Policies will be issued by
Ceding Company at the request of Reinsurer; provided, however, that a New Policy
that is delivered after the Marketing Termination Date but that has an effective
date that is on or prior to the Marketing Termination Date shall, for the
purposes of this Section 3.6 and of Section 3.7, be deemed issued on such
effective date. Each New Policy will have a term not to exceed one (1) year from
its effective date; provided, however, that a New Policy may have a term not to
exceed two (2) years from its effective date or may provide a guaranteed Premium
rate for an initial two-year period from its effective date, if such New Policy
is issued prior to the Marketing Termination Date in the ordinary course of
business consistent with Ceding Company’s past practices. Reinsurer will pay all
expenses and perform all responsibilities related to the issue of any New
Policies as permitted under this Agreement, including but not limited to all
expenses related to agent appointments, commissions, marketing and printing. A
New Policy may not include any term or condition that would prevent the
termination of such policy on or at any time after the Policy Termination Date,
other than a term that is the same as is contained in one of the forms of New
Policies set forth in Exhibit C providing for a prior notice of termination or
an effective date of termination. Reinsurer will provide and maintain all
documentation related to the appointment of agents in connection with the sale
or issue of New Policies. Ceding Company will cooperate with such agent
appointments but it may, in its reasonable discretion, terminate the appointment
of any agent following prior notice to Reinsurer of such intended action if, in
Ceding Company’s reasonable judgment, such agent is creating an unreasonable
business or legal risk for Ceding Company. Ceding Company will promptly
terminate the appointment of any agent to sell New Policies if directed in
writing to do so by Reinsurer. In marketing New Policies as permitted under this
Agreement, Reinsurer may use only those marketing materials approved for use by
Ceding Company at the Effective Time or that may be approved by Ceding Company
after the Effective Time at the request of Reinsurer, such approval not to be
unreasonably withheld, conditioned or delayed. Reinsurer may not otherwise use
Ceding Company’s name, logo, trademarks or trade names, except as permitted by
Section 5.14 of this Agreement or by the Purchase Agreement.

        3.7. Renewal and Termination of Existing and New Policies. At and after
the Effective Time and before the Marketing Termination Date, Ceding Company
will, at Reinsurer’s request, renew any Existing Policy at the conclusion of the
normal renewal cycle for such policy or on the anniversary date for such policy
for a term not to exceed one (1) year and at rates determined by Reinsurer. In
addition, Ceding Company will renew a New Policy after the Marketing Termination
Date, at Reinsurer’s request, where appropriate to honor a two-year rate
guarantee for a New Policy that was issued before the Marketing Termination Date
for a period not to extend beyond the Policy Termination Date and at rates
determined by Reinsurer. Reinsurer will pay all expenses and perform all
responsibilities related to the renewal of any Existing Policies or New Policies
as permitted under this Agreement, including but not limited to all expenses
related to agent appointments, commissions, marketing and printing. With respect
to any such renewal of an Existing Policy or New Policy after the Effective
Time, Reinsurer may not provide or include any term or condition that would
prevent the termination of such policy on or at any time after the Policy
Termination Date, other than a term providing for a prior notice of termination
or an effective date of termination that is the same as is contained in such
Existing Policy (in the case of a renewal of an Existing Policy) or in one of
the forms of New Policies set forth in Exhibit C (in the case of a renewal of a
New Policy). After the Marketing Termination Date, except as provided above in
this Section 3.7 or in Section 3.6, Ceding Company will not be obligated to
renew any Existing Policy or New Policy or to issue any New Policy, and
Reinsurer may not do so on Ceding Company’s behalf. Reinsurer agrees that, on
and after the Policy Termination Date, at Ceding Company’s written direction,
Reinsurer will, on Ceding Company’s behalf, terminate any Existing Policy or any
New Policy that may be in force on such date in accordance and consistent with
the provisions thereof and, that if Reinsurer fails to so terminate any such
Existing Policy or New Policy prior to the earlier of (x) sixty (60) calendar
days after Reinsurer receives such notice from Ceding Company and (y) five (5)
business days prior to the renewal date of such Existing Policy or New Policy,
then Ceding Company may terminate such Existing Policy or New Policy. Ceding
Company represents and warrants to Reinsurer that all policy forms listed on
Exhibits A and C contain terms and conditions that will not preclude Reinsurer
from complying with the obligations in Section 3.7 and this Section 3.8,
including, without limitation, the obligation to permit Existing Policies to be
terminated on and after the Policy Termination Date.

        3.8. Compliance with Certain Agreements. Anything herein to the contrary
notwithstanding, without Ceding Company’s prior written consent, Reinsurer will
not cause to be issued any New Policy to any state or federally chartered credit
union operating in the United States. In the event that BBI does not agree to
terminate the BBI Marketing Agreement at or prior to the Effective Time, then
anything herein to the contrary notwithstanding, without Ceding Company’s prior
written consent, Reinsurer will not cause to be issued any New Policy or cause
to be renewed any Existing Policy in Maine, New Hampshire, Vermont,
Massachusetts, Rhode Island, West Virginia, Connecticut, Pennsylvania, New
Jersey, Delaware or New York other than through BBI.

        3.9. Compliance with Law. Reinsurer will comply in all material respects
with all state insurance laws and regulations and all other applicable laws and
regulations in performing its activities under this Section 3 and its other
obligations under this Agreement, including but not limited to its appointment
of agents on behalf of Ceding Company, its payment of commissions to such agents
and its use of marketing materials, and no approval by Ceding Company under
Section 3.7 above of any marketing materials used by Reinsurer will be deemed to
waive any liability of Reinsurer to Ceding Company under this Agreement arising
from the failure of such marketing materials to comply with such laws and
regulations. Ceding Company will use all commercially reasonable efforts to
comply with directions from Reinsurer with respect to issuance of New Policies,
renewals of Existing Policies and New Policies, and administration of Reinsured
Policies, so long as such directions comply with all applicable laws and are not
inconsistent with the provisions of this Agreement. Reinsurer will reimburse
Ceding Company for Ceding Company’s reasonable costs and expenses in complying
with such directions.

        3.10. Credit for Ceded Reinsurance. Subject to Section 8 hereof,
Reinsurer will maintain all licenses or otherwise take all action that may be
necessary for Ceding Company to obtain full financial credit for the Reinsured
Policies.

        3.11. Assignment of Certain Other Agreements. From and after the
Effective Time, as may be requested by Reinsurer from time to time, Ceding
Company will assign to Reinsurer, and Reinsurer will assume and accept, all of
Ceding Company’s rights and interests in and under any Related Agreement,
Provider Agreement and Third Party Administration Agreement that has not been
previously assumed by Reinsurer pursuant to the provisions of this Agreement
(including assumptions pursuant to this Section 3.11); provided, however, that
to the extent that any such assignment would preclude Ceding Company from
lawfully fulfilling its obligations under this Agreement, then as a condition to
such assignment, Reinsurer and Ceding Company will enter into an appropriate
agreement to provide Ceding Company with the necessary rights and benefits under
such assigned agreement to enable Ceding Company to fulfill lawfully its
obligations under this Agreement; and provided further, that following the
Policy Termination Date (but not prior to such date), Ceding Company will
terminate any of the Related Agreements, Provider Agreements or Third Party
Administration Agreements that have not then been assigned to Reinsurer.

        3.12. Approval of Reinsurer Rates and Forms. Reinsurer will use
commercially reasonable efforts to obtain approval of Reinsurer’s rates and
policy forms from the relevant regulatory authorities to enable Reinsurer to
convert the Reinsured Policies to Reinsurer’s own policies on the first
practicable policy renewal date (in accordance with Section 3.7) following the
Effective Date.


4. ACCOUNTING, PAYMENTS AND PROCEDURES.

       4.1. Premium Accounting. Reinsurer will be entitled to receive one
hundred percent (100%) of all premiums and other amounts with respect to the
Reinsured Policies (“Premiums”) that are received at or after the Effective
Time, including, without limitation, amounts received in payment of Premiums
Receivable as of the Effective Time, and all such Premiums will be the sole
property of Reinsurer. Reinsurer will be authorized to endorse for payment to
Reinsurer all checks, drafts and money orders payable to Ceding Company as
payment of Premiums that are received at or after the Effective Time. Ceding
Company hereby assigns to Reinsurer, as of the Effective Time, all of its rights
and privileges to draft or debit the accounts of any Policyholders for Premiums,
including existing pre-authorized bank draft or electronic fund transfer
arrangements between Ceding Company and such Policyholders. Ceding Company will
promptly (but in no event later then five (5) business days following Ceding
Company’s receipt thereof) endorse and remit, and hereby assigns to Reinsurer,
any Premiums received at or after the Effective Time. All Premiums received
before the Effective Time will be retained by Ceding Company.

       4.2. Ceding Commission. In consideration of Ceding Company’s transfer of
the Reinsured Policies and the Preliminary Transfer Amount to Reinsurer as
provided herein, on the Effective Date, Reinsurer will pay to Ceding Company a
ceding commission in cash in the amount of $209,700,000 (the “Ceding
Commission”). For all purposes related to income taxes, the parties agree to
allocate the Ceding Commission 90% to the dental indemnity insurance and prepaid
managed dental care business being reinsured hereunder, and 10% to all other
business being reinsured hereunder.

       4.3. Transfer of Assets. On the Effective Date, in consideration of and
subject to Reinsurer’s (a) reinsurance of the Policy Liabilities, (b) assumption
or payment and performance of the Other Assumed Liabilities and (c) payment of
the ceding commission, all as provided in this Agreement, Ceding Company hereby
(x) transfers to Reinsurer cash equal to the Preliminary Transfer Amount and (y)
sells, transfers, conveys, grants, assigns and delivers to Reinsurer, free and
clear of all claims, liens, interests and encumbrances, and Reinsurer hereby
accepts from Ceding Company, all of Ceding Company’s existing and future right,
title and interest in and to the Policy-Related Assets received by or on behalf
of Ceding Company at or after the Effective Time with respect to the Reinsured
Policies, and Ceding Company agrees to execute and deliver to Reinsurer any
further instruments or assurances that Reinsurer may reasonably request for more
effectual vesting of Reinsurer’s right, title and interest in and to such
Policy-Related Assets. To the extent that a court of competent jurisdiction or
Governmental Entity determines that the foregoing transfer and conveyance of
Policy-Related Assets is not effective to vest absolute and irrevocable title in
such Policy-Related Assets in Reinsurer, then Ceding Company hereby grants to
Reinsurer a first priority security interest in such Policy-Related Assets to
secure payment and performance of the Policy Liabilities and the Other Assumed
Liabilities. Ceding Company will take all action reasonably requested by
Reinsurer to assist Reinsurer in recording and perfecting such first priority
security interest, including Ceding Company’s execution and delivery of any
financing statements reasonably requested by Reinsurer.

       4.4. Preliminary Effective Date Accounting. Ceding Company has delivered
to Reinsurer not later than five business days prior to the Effective Date an
accounting, as of the last day of the calendar month that is two months
immediately preceding the calendar month during which the Effective Date occurs
(by way of example, if the Effective Date were August 1, such accounting would
be as of June 30) of all Policy-Related Liabilities and Policy-Related Assets as
of such date in the same form as the Indemnity Accounting (the “Preliminary
Effective Date Accounting”). Such accounting was reviewed and accompanied by a
certificate signed by Ceding Company’s chief actuary who is a Member of the
American Academy of Actuaries, certifying that all items appearing on such
accounting were: (i) correct to the best knowledge of such actuary and do not
contain errors in calculation, methodology or application; (ii) based on the
books and records of Ceding Company; (iii) calculated in accordance with
applicable SAP; and (iv) prepared using the same accounting and actuarial
methodologies, assumptions and procedures, and the application thereof, that
Ceding Company utilized in preparing its statutory Annual Statement as of
December 31, 2000 and the Indemnity Accounting. Ceding Company will provide
Reinsurer with a copy of all work papers and data used, and access to all Ceding
Company personnel involved, in preparing the Preliminary Effective Date
Accounting as requested by Reinsurer.


4.5. EFFECTIVE DATE ACCOUNTING.

       4.5.1. No later than sixty (60) calendar days after the Effective Date,
Ceding Company will prepare as of the Effective Date and deliver to Reinsurer an
accounting of all Policy-Related Liabilities and Policy-Related Assets, in the
same form as the Preliminary Effective Date Accounting (the “Effective Date
Accounting”). In addition, the Effective Date Accounting will include a
statement comparing the values set forth on the Preliminary Effective Date
Accounting with the values on the Effective Date Accounting and computing the
difference in such values. The Effective Date Accounting must be reviewed and
accompanied by a certificate signed by Ceding Company’s chief actuary who is a
Member of the American Academy of Actuaries, certifying that all items appearing
on such accounting were: (i) correct to the best knowledge of such actuary and
do not contain errors in calculation, methodology or application; (ii) based on
the books and records of Ceding Company; (iii) calculated in accordance with
applicable SAP; and (iv) prepared using the same accounting and actuarial
methodologies, assumptions and procedures, and the application thereof, that
Ceding Company utilized in preparing its statutory Annual Statement as of
December 31, 2000, the Indemnity Accounting and the Preliminary Effective Date
Accounting. Ceding Company will provide Reinsurer with a copy of all work papers
and data used, and access to all personnel involved, in preparing the Effective
Date Accounting. After the Effective Date, Reinsurer will provide Ceding Company
with reasonable access to the books and records of the Business, and access to
Reinsurer’s personnel, reasonably necessary for Ceding Company to prepare the
Effective Date Accounting.

       4.5.2. Reinsurer will have sixty (60) calendar days after receipt of the
Effective Date Accounting to review such accounting and suggest changes or
corrections thereto. On or before the end of such period, Reinsurer will notify
Ceding Company in writing whether or not it accepts the Effective Date
Accounting. If Reinsurer fails to so notify Ceding Company, Reinsurer will be
deemed to have accepted the Effective Date Accounting. If Reinsurer notifies
Ceding Company that it does not accept the Effective Date Accounting, Reinsurer
will set forth in reasonable detail its objections thereto and the reasons for
such objections. The parties in good faith will discuss and negotiate any such
objections in an effort to reach agreement on the Effective Date Accounting. If
despite good faith negotiations the parties are unable to reach agreement within
thirty (30) calendar days after Ceding Company’s receipt of Reinsurer’s notice
of objections, then the parties will submit the dispute to arbitration in
accordance with Section 7, except that all arbitrators must be Members of the
American Academy of Actuaries familiar with the types of policies included in
the Reinsured Policies, and the arbitrators will determine the Effective Date
Accounting in accordance with the standards set forth in items (i) through (iv)
of Section 4.5.1.

       4.5.3. Within ten (10) calendar days after agreement is reached on the
Effective Date Accounting or the Effective Date Accounting is determined by
arbitration, as the case may be, the parties will settle any differences on such
accountings as follows: (i) if the Net Transfer Amount Difference is positive,
then Ceding Company will pay such difference to Reinsurer in cash; and (ii) if
the Net Transfer Amount Difference is negative, then Reinsurer will pay such
difference to Ceding Company in cash. “Net Transfer Amount Difference” means the
result of subtracting the value of the Preliminary Transfer Amount from the
value of the Adjusted Transfer Amount. Payment of the Net Transfer Amount
Difference will be accompanied by the payment of interest thereon from the
Effective Date to and including the date of payment at an annual rate equal to
the 90-Day Treasury Rate in effect on the Effective Date.


4.6. TRUE-UP ACCOUNTING.

       4.6.1. Within sixty (60) calendar days after the date that is one (1)
year after the Effective Date, Reinsurer will prepare and deliver to Ceding
Company a final accounting, in the same form as the Preliminary Effective Date
Accounting and the Effective Date Accounting, of all Policy-Related Liabilities
and Policy-Related Assets as of the Effective Date (the “True-Up Accounting”).
Such accounting must be reviewed and accompanied by a certificate signed by
Reinsurer’s chief actuary who is a Member of the American Academy of Actuaries,
certifying that all items appearing on such accounting were: (i) correct to the
best knowledge of such actuary and do not contain errors in calculation,
methodology or application; (ii) based on the books and records of Reinsurer;
(iii) calculated in accordance with applicable SAP; and (iv) to the best
knowledge of such actuary, prepared using the same accounting and actuarial
methodologies, assumptions and procedures, and the application thereof, that
Ceding Company utilized in preparing its statutory Annual Statement as of
December 31, 2000, the Indemnity Accounting, the Preliminary Effective Date
Accounting and the Effective Date Accounting. The True-Up Accounting will
include a statement comparing the values of the items set forth on the True-Up
Accounting with the values of such items on the Effective Date Accounting and
computing the difference in such values; provided, however, that the True-Up
Accounting will make no true-up adjustment for items that customarily are
included in Exhibit 8 and Exhibit 9 of the NAIC Annual Statement Blank (other
than the A&H benefit reserves that are customarily included in Exhibits 8 and 9,
which will be adjusted as part of the True-Up Accounting). With respect to the
Reserves that have been estimated for claims for policy benefits under the
Reinsured Policies, the True-Up Accounting will restate the liability for claims
that were incurred before the Effective Time but not reported as of the
Effective Time by replacing the estimated liability for such claims that was
included in the Effective Date Accounting with the sum of (a) the actual runoff
of such claims that were incurred before the Effective Time and that have been
paid since the Effective Time, plus (b) an estimate for any such claims that
were incurred before the Effective Time and may be unpaid as of the date that is
one year after the Effective Time. To the extent that the actual amounts of any
other Policy-Related Liabilities and Policy-Related Assets as of the Effective
Date become determinable prior to the preparation of the True-Up Accounting,
such items will be reflected on the True-Up Accounting as such actual amounts
rather than estimations. Reinsurer will provide Ceding Company with a copy of
all work papers and data used, and access to all personnel involved, in
preparing the True-Up Accounting.

       4.6.2. Ceding Company will have sixty (60) calendar days after receipt of
the True-Up Accounting to review such accounting and suggest changes or
corrections thereto. On or before the end of such period, Ceding Company will
notify Reinsurer in writing whether or not it accepts the True-Up Accounting. If
Ceding Company fails to so notify Reinsurer, Ceding Company will be deemed to
have accepted the True-Up Accounting. If Ceding Company does not accept the
True-Up Accounting, Ceding Company will set forth in reasonable detail its
objections thereto and the reasons for such objections. The parties in good
faith will discuss and negotiate any such objections in an effort to reach
agreement on the True-Up Accounting. If despite good faith negotiations the
parties are unable to reach agreement within thirty (30) calendar days after
Reinsurer’s receipt of Ceding Company’s notice of objections, then the parties
will submit the dispute to arbitration in accordance with Section 7, except that
all arbitrators must be Members of the American Academy of Actuaries familiar
with the types of policies included in the Reinsured Policies, and the
arbitrators will determine the True-Up Accounting in accordance with the
standards set forth in items (i) through (iv) of Section 4.6.1.

       4.6.3. Within ten (10) calendar days after agreement is reached on the
True-Up Accounting or the True-Up Accounting is determined by arbitration, as
the case may be, the parties will settle any differences on such accountings as
follows: (i) if the True-Up Value Difference is positive, then Ceding Company
will pay such difference to Reinsurer in cash; and (ii) if the True-Up Value
Difference is negative, then Reinsurer will pay such difference to Ceding
Company in cash. “True-Up Value Difference” means the result of subtracting the
value for the Adjusted Transfer Amount from the value for the Final Transfer
Amount. Payment of the True-Up Value Difference will be accompanied by the
payment of interest thereon from the Effective Date to and including the date of
payment at an annual rate equal to the 90-Day Treasury Rate in effect on the
Effective Date.

       4.7. Monthly Accounting. After the Effective Date and for as long as this
Agreement is in effect, each calendar month Reinsurer will prepare and deliver
to Ceding Company an accounting (the “Monthly Accounting”), which will be
delivered no later than the fifteenth (15th) calendar day of the calendar month
immediately following the calendar month for which such accounting is prepared;
except that the first Monthly Accounting will not be due until forty-five (45)
calendar days after the Effective Date. The Monthly Accounting will be
substantially in the form set forth in Exhibit I. Reinsurer will supply Ceding
Company on a timely basis with all accounting data relating to transactions
carried out by it in connection with the Business that Ceding Company may
reasonably request.

       4.8. Annual and Quarterly Reporting. On or before January 20 of each
year, Reinsurer will furnish Ceding Company an accounting statement that
contains such information with respect to the Reinsured Policies, for the
immediately preceding calendar year, as Ceding Company may reasonably require to
complete its annual financial statements as required by applicable statute or
regulation, including but not limited to “State Page” information and all
information needed by Ceding Company for calculation and payment of premium
taxes and municipal taxes. On or before the twentieth (20th) day after the end
of each calendar quarter, Reinsurer also will provide Ceding Company with an
accounting statement that contains such information with respect to the
Reinsured Policies, for the immediately preceding calendar quarter, as Ceding
Company may reasonably require to complete its quarterly financial statements as
required by applicable statute or regulation.

       4.9. Reserves. With respect to the Reinsured Policies, before the
Effective Time, Ceding Company has established and maintained as a liability on
its statutory statements not less than the statutory reserves and claims
reserves required by all applicable regulatory authorities and as calculated in
accordance with applicable SAP and in accordance with generally accepted
actuarial principles. With respect to the Reinsured Policies, at and after the
Effective Time, Reinsurer will establish and maintain as a liability on its
statutory statements not less than the statutory reserves and claim reserves
required by applicable SAP and in accordance with generally accepted actuarial
principles. If Reinsurer reinsures or retrocedes the Reinsured Policies to an
Affiliate or other Person outside of the United States, such reserves will be
maintained in the United States pursuant to a funds withheld, trust or other
arrangement (reasonably acceptable to Ceding Company) to secure Ceding Company’s
continuing obligations thereunder.

       4.10. Commissions. If Ceding Company pays any Commissions that are the
obligation of Reinsurer pursuant to Section 2.2 because Reinsurer fails to do
so, Reinsurer will promptly reimburse Ceding Company therefor as set forth in
Section 4.11.

       4.11. Reimbursements. If Reinsurer fails to pay any Policy Liabilities,
Reinsurer will reimburse Ceding Company for all Policy Liabilities that may be
paid by Ceding Company at and after the Effective Time, provided that any such
payments by Ceding Company will be in accordance with the terms and conditions
of the applicable Reinsured Policy or Other Agreement. The reimbursements
required by this Section 4.11 will be paid by Reinsurer to Ceding Company within
ten (10) calendar days of Reinsurer’s receipt of written notice from Ceding
Company thereof. Such written notice from Ceding Company will be accompanied by
such supporting information and detail as Reinsurer reasonably requests.

       4.12. Wire Transfers. Any payment of cash required under this Agreement
must be paid to the payee in immediately available funds, United States Dollars,
by means of a wire transfer if the payee provides to the payer appropriate wire
transfer instructions at least two (2) business days before the required date of
payment, and otherwise by means of a certified, cashier’s or bank check.

       4.13. DAC Tax Provisions. In accordance with Treasury Regulations Section
1.848-2(g)(8), Ceding Company and Reinsurer hereby elect to determine specified
policy acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code.

       4.13.1. All uncapitalized terms used in this Section 4.13 will have the
meanings set forth in the regulations under Section 848 of the Code.

       4.13.2. The party with net positive consideration under this Agreement
for each taxable year will capitalize specified policy acquisition expenses with
respect to this Agreement without regard to the general deductions limitation of
Section 848(c)(1) of the Code.

       4.13.3. Both parties will exchange information pertaining to the amount
of net consideration under this Agreement each year to ensure consistency.

       4.13.4. Reinsurer will submit a schedule to Ceding Company by May 1 of
each year of its calculation (“Reinsurer’s DAC Calculation”) of the net
consideration under this Agreement for the preceding taxable year. This schedule
of calculations must be accompanied by a statement signed by an authorized
representative of Reinsurer stating that Reinsurer will report such net
consideration in its federal income tax return for the preceding taxable year.

       4.13.5. Ceding Company may contest such calculation by providing an
alternative calculation (“Ceding Company’s DAC Calculation”) to Reinsurer in
writing within thirty (30) calendar days after the date on which Ceding Company
receives Reinsurer’s calculation. If Ceding Company does not so notify
Reinsurer, Ceding Company will report the net consideration under this Agreement
as determined by Reinsurer in Ceding Company’s federal income tax return for the
preceding taxable year.

       4.13.6. If Ceding Company contests Reinsurer’s calculation of the net
consideration under this Agreement, the parties will negotiate in good faith to
reach an agreement as to the correct amount of net consideration within thirty
(30) calendar days after the date on which Ceding Company submits its
alternative calculation. If Reinsurer and Ceding Company reach agreement as to
the amount of net consideration under this Agreement, each party will report
such amount in its federal income tax return for the preceding taxable year. If,
during such period, Reinsurer and Ceding Company are unable to reach agreement,
they will promptly thereafter cause independent accountants of nationally
recognized standing reasonably satisfactory to Reinsurer and Ceding Company (who
will not have any material relationship with Reinsurer or Ceding Company),
promptly to review (which review will commence no later than five (5) business
days after the selection of such independent accountants), this Agreement and
the calculations of Reinsurer and Ceding Company for the purpose of calculating
the net consideration under this Agreement. Such independent accountants will
deliver to Reinsurer and Ceding Company, as promptly as practicable (but no
later than sixty (60) calendar days after the commencement of their review), a
report setting forth such calculation, which calculation will result in a net
consideration between the amount thereof shown in Reinsurer’s DAC Calculation
and the amount thereof shown in Ceding Company’s DAC Calculation. Such report
will be final and binding upon Reinsurer and Ceding Company. The fees, costs and
expenses of such independent accountant will be borne (i) by Ceding Company if
the difference between the net consideration as calculated by the independent
accountants and Ceding Company’s DAC Calculation is greater than the difference
between the net consideration as calculated by the independent accountants and
Reinsurer’s DAC Calculation, (ii) by Reinsurer if the first such difference is
less than the second such difference, and (iii) otherwise equally by Reinsurer
and Ceding Company.

       4.13.7. This election will be effective for the 2001 taxable year and for
all subsequent taxable years for which this Agreement remains in effect.

       4.13.8. Both parties will attach a schedule to their respective federal
income tax returns for the first taxable year ending after the date on which
this election becomes effective which identifies this Agreement as a reinsurance
agreement for which an election has been made under Treasury Regulations Section
1.848-2(g)(8).

       4.14. Premium Taxes. Notwithstanding Sections 4.7 and 4.11 above,
Reinsurer will reimburse Ceding Company for Premium taxes that are part of the
Policy Liabilities on the basis specified herein. For each calendar year,
Reinsurer will reimburse such Premium tax payments, with respect to each state
and municipality, on an annual basis, within thirty (30) calendar days after
Reinsurer receives a billing from Ceding Company for Reinsurer’s share of such
Premium taxes paid. Reinsurer’s share will be determined on the basis of each
such state’s actual applicable tax rate multiplied by the Premiums for the
Reinsured Policies received in such state during the annual period. Such Premium
taxes will be reduced to the extent of any credit that Ceding Company is
entitled to take in any such year on its Premium tax returns for any amounts
paid by Reinsurer for the guaranty fund assessments and similar charges that are
part of the Policy Liabilities. Notwithstanding the foregoing, because Ceding
Company is required by law to pay estimated Premium taxes on a quarterly basis
throughout each calendar year, Reinsurer will pay Ceding Company such Premium
tax reimbursements on a quarterly basis within fifteen (15) calendar days after
receipt of a written estimate prepared by Ceding Company, and the parties will
make any necessary adjustment at the end of the calendar year so that Reinsurer
only reimburses Ceding Company for the actual Premium taxes on the basis
specified above.


5. ADMINISTRATIVE SERVICES AND RECORDS.

        5.1. Administration and Servicing. At and after the Effective Time,
Reinsurer will provide or arrange for (including through receipt of services
from Ceding Company for a transition period) all Administrative Services for the
Business and supply to Ceding Company copies of accounting and other records
pertaining to such services as Ceding Company may from time to time reasonably
request. Such services will include but not be limited to the following:

        (a) billing and collection of Premiums;

        (b) payment of claims;

        (c) payment of any refunds of Premiums;

        (d) handling of normal Policyholder requests under the Reinsured
Policies;

        (e) preparation of monthly, quarterly and annual financial statement
data, where applicable, for inclusion in Ceding Company's financial statements;

        (f) administration of the Other Agreements;

        (g) preparation, processing and filing of any agent appointments;

        (h) underwriting and issuing of any New Policies on behalf of Ceding
Company; and

        (i) renewal of any Existing Policies or New Policies on behalf of Ceding
Company.

        Reinsurer will perform all Administrative Services in a manner that is
consistent with the terms of the Reinsured Policies and the Other Agreements (as
the case may be), the current practice of reinsurance with respect to its
business, and in a reasonable manner consistent with industry standards for the
administration of dental, life, accident and health insurance and in accordance
in all material respects with all applicable laws and regulations.

        5.2. Transfer of Records. On the Effective Date, Ceding Company will
deliver to Reinsurer all books and records relating to the Business. On and
after the Effective Date, Reinsurer will provide Ceding Company reasonable
access to such books and records, and to Reinsurer’s personnel, with such access
to be during normal business hours, on reasonable notice and at Ceding Company’s
expense.

        5.3. Reinsurer Records. Reinsurer will maintain true and accurate books
and records of all reinsurance hereunder, including all such records as may be
required by law. As long as this Agreement is in effect, Reinsurer will make
available for reasonable inspection and copying by Ceding Company (during normal
business hours, on reasonable notice and at Ceding Company’s expense) any
financial or other records pertaining to the Business that Ceding Company
reasonably may require for financial statement preparation or any other
reasonable business purposes.

        5.4. Privacy. Pursuant to the provisions of the Insurance Information
and Privacy Protection Act or similar laws as enacted in various states,
Reinsurer recognizes that, in the performance of its obligations under this
Agreement, it will obtain from Ceding Company and other sources personal or
privileged information about individuals collected or received in connection
with insurance transactions. Reinsurer will maintain the confidentiality of such
information in accordance with all such laws and not disclose such information
further without the individual’s written authorization, unless such disclosure
is otherwise permitted by law.

        5.5. Audit. Each party will have the right to audit at its sole expense,
at the office of the other during regular business hours and on reasonable
notice, all records and procedures relating to the Business.

        5.6. Continuing Cooperation. Subject to then-available staff and
facilities and workloads associated with Ceding Company’s operations, Ceding
Company will use reasonable efforts to assist Reinsurer in resolving issues
relating to the Business, and Ceding Company promptly will provide Reinsurer
with such information with respect to the Business as Reinsurer may reasonably
request for purposes of preparing Reinsurer’s income tax returns or financial
statements, to satisfy any other regulatory requirement or for any other
reasonable business purpose. Subject to then-available staff and facilities and
workloads associated with Ceding Company’s operations, Ceding Company will
provide (at Reinsurer’s expense) such other assistance as Reinsurer may
reasonably request in the performance of the Administrative Services. Nothing
contained herein is intended to alter Ceding Company’s obligations under the
transition services agreement entered into pursuant to Section 8.16 of the
Purchase Agreement.

        5.7. Forwarding of Claims and Inquiries. At and after the Effective
Time, Ceding Company promptly will remit and refer to Reinsurer all inquiries
involving the Business, including but not limited to inquiries regarding
additional premiums, claims payment or policy provisions, limitations or
exclusions. Claims that are part of the Business erroneously submitted to Ceding
Company will be forwarded promptly to Reinsurer.

        5.8. Complaint-Handling Procedure. The parties will cooperate with each
other in providing information necessary to respond to any complaints concerning
the Business or to respond to any request from a Governmental Entity having
jurisdiction over the Business. At and after the Effective Time, Reinsurer will
answer all complaints received by it concerning the Business. All complaints
concerning the Business received by Ceding Company at and after the Effective
Time will be forwarded promptly by fax or overnight mail to a contact person
designated by Reinsurer for reply. Upon answering such complaints, Reinsurer
will furnish Ceding Company with a copy of the complaint file. Ceding Company
will be responsible for maintaining complaint files, complaint registers and
other reports of any kind with respect to the Business that are required to be
maintained under applicable state laws. However, Reinsurer also will maintain
complaint files and registers and will provide Ceding Company with copies of
complaint registers concerning the Business quarterly or upon written request by
Ceding Company. Ceding Company also will be responsible for preparing and
submitting any other filings with respect to complaints as may be required by
applicable law or regulation.

        5.9. Compliance. At and after the Effective Time, with such cooperation
from Ceding Company as Reinsurer may reasonably request, Reinsurer will handle
all compliance and regulatory matters relating to the administration of the
Business, including but not limited to monitoring and implementing necessary
changes to forms and rates that may be required by applicable laws and
regulations and preparing and filing all reports and other filings related to
the Business that may be required by Governmental Entities. Reinsurer will
maintain all licenses and registrations required by regulators for the
performance of its duties and obligations under this Agreement.

        5.10. Oversights and Errors. In the event that any unintentional or
accidental failure to comply with the terms of this Agreement can be shown to be
the result of a misunderstanding, oversight or clerical error, both parties will
be restored to the position they would have occupied had the misunderstanding,
oversight or error not occurred.


5.11. LITIGATION.

        5.11.1. At and after the Effective Time, Ceding Company will retain
responsibility for the liability, cost and management of all Business
Proceedings commenced before the Effective Time. At the request of Reinsurer,
Ceding Company will provide Reinsurer with reasonable updates regarding the
progress and status of all such Business Proceedings.

        5.11.2. At and after the Effective Time, Reinsurer will notify Ceding
Company promptly of claims made under the Reinsured Policies or Other Agreements
that involve Excluded Liabilities. The parties will mutually agree on an
appropriate response to any such claims that involve both an Excluded Liability
and either a Policy Liability or Other Assumed Liability and hereby agree to
cooperate and coordinate in resolving any and all such claims. In lieu of
participating with Ceding Company in the defense of any claim involving both an
Excluded Liability and either a Policy Liability or Other Assumed Liability,
Reinsurer may elect to pay to Ceding Company the portion of such claim that is
reinsured by or the responsibility of Reinsurer under this Agreement, following
which Ceding Company will be solely responsible for resolving the remainder of
such claim at its own expense. Notwithstanding anything in this Agreement to the
contrary, (i) without Ceding Company’s prior written consent, which will not be
unreasonably withheld, conditioned or delayed, Reinsurer will not pay any
portion of or settle any claim involving Excluded Liabilities or admit liability
on the part of Ceding Company with respect to such claim, and (ii) without
Reinsurer’s prior written consent, which will not be unreasonably withheld,
conditioned or delayed, Ceding Company will not pay any portion of or settle any
claim involving Policy Liabilities or Other Assumed Liabilities or admit
liability on the part of Reinsurer with respect to such claim.

        5.11.3. At and after the Effective Time, Reinsurer will have
responsibility for the liability, cost and management of all Business
Proceedings commenced at and after the Effective Time that are Policy
Liabilities or Other Assumed Liabilities. Reinsurer will provide Ceding Company
with reasonable updates regarding the progress and status of all such Business
Proceedings.

        5.12. Power of Attorney. Subject to the provisions of Section 5.11 of
this Agreement regarding the handling of Business Proceedings and Excluded
Liabilities, Ceding Company does hereby appoint and name Reinsurer, acting
through Reinsurer’s authorized officers and employees, as Ceding Company’s
lawful attorney in fact with respect to the rights, duties, privileges and
obligations of Ceding Company relating to the Reinsured Policies and Other
Agreements, (i) to do any and all lawful acts that Ceding Company might have
done with respect to the Reinsured Policies and Other Agreements, and (ii) to
proceed by all lawful means (A) to perform any and all of Ceding Company’s
obligations under the Reinsured Policies and Other Agreements, (B) to enforce
any right and defend against any liability arising under the Reinsured Policies
and Other Agreements, (C) to sue or defend (in the name of Ceding Company, when
necessary) any action arising under the Reinsured Policies and Other Agreements,
(D) to collect any and all sums due or payable to Ceding Company under the
Reinsured Policies and Other Agreements and to quit and release for same, (E) to
collect any and all Premiums due or payable under the Reinsured Policies through
any automatic charge authorizations or otherwise of persons who own or hold
Reinsured Policies, (F) to sign (in Ceding Company’s name, when necessary)
vouchers, receipts, releases and other papers in connection with any of the
foregoing matters, (G) to take actions necessary, as may be reasonably
determined, to maintain the Reinsured Policies in compliance with applicable
laws and regulations, (H) to request rate changes for the Reinsured Policies,
(I) to undertake the necessary duties in connection with payment of Commissions
in connection with the Reinsured Policies, (J) to establish and maintain bank
accounts in the name of Ceding Company and issue drafts and make deposits
thereon for the purpose of performing the Administrative Services, and (K) to do
everything lawful in connection with the satisfaction of the Reinsurer’s
obligations and the exercise of its rights under this Agreement.

        5.13. Abandoned Property, etc. Ceding Company will promptly reimburse
Reinsurer for any and all amounts paid to Policyholders by Reinsurer as a result
of the non-negotiability of checks and other drafts issued by Ceding Company
prior to the Effective Time for amounts owed under Reinsured Policies. Reinsurer
will reimburse Ceding Company for all amounts under Reinsured Policies paid by
Ceding Company to the applicable state that escheat to such state as abandoned
property because checks and other drafts issued by Reinsurer at or after the
Effective Time with respect to Policy Liabilities were not timely cashed or
deposited by the applicable payee. Ceding Company will promptly seek
reimbursement from the applicable state for any amounts paid by Reinsurer to
Policyholders under the Reinsured Policies after corresponding amounts have been
paid to Ceding Company and escheated to the applicable state pursuant to the
immediately preceding sentence, and Ceding Company will promptly reimburse
Reinsurer after it has received such amounts from the applicable state.
Reinsurer will provide to Ceding Company information concerning the Reinsured
Policies reasonably necessary for the preparation of any report, notice or
filing concerning abandoned property required to be made by Ceding Company by
the applicable state.

        5.14. Restrictive License Regarding Use of Names. Ceding Company hereby
grants a restrictive, non-exclusive license, during the term of this Agreement,
with no right to sublicense or assign without Ceding Company’s express written
consent (except in connection with an assignment of this Agreement pursuant to
Section 9.1), for Reinsurer to display and refer to Ceding Company’s name as may
be necessary or appropriate for Reinsurer to perform its obligations or exercise
its rights hereunder, provided that Reinsurer’s use of Ceding Company’s name
will be in accordance with Ceding Company’s written trademark usage guidelines
as provided to Reinsurer from time to time. Reinsurer will not take any action
that might have an adverse effect on the validity of Ceding Company’s name or
ownership by Ceding Company thereof, and will cease to use Ceding Company’s name
in any manner immediately upon the expiration or termination of all of the
Reinsured Policies. Reinsurer will not acquire any other rights of any kind in
Ceding Company’s trade names, trademarks, product name or marks by the use
authorized in this Section 5.14. Reinsurer may also use its own marks in
connection therewith.

        5.15. Confidential Information. Reinsurer and Ceding Company acknowledge
that during the performance of services pursuant to this Agreement, each of them
will be exposed to the confidential and proprietary information of the other
party and the other party’s Affiliates, including, but not limited to,
information containing the names and addresses of Policyholders and all other
non-public personal information related to the Reinsured Policies or the
Policyholders (the “Confidential Information”). Each party agrees to take all
commercially reasonable measures to prevent the Confidential Information from
being acquired by unauthorized Persons to the same extent it protects its own
confidential and proprietary information, and will not disclose the Confidential
Information to third parties without the prior written consent of the other
party, except as required by applicable law. Neither party nor any of their
respective Affiliates may use the Confidential Information for any purpose other
than the performance of its obligations pursuant to this Agreement or as
required by applicable law. This Section 5.15 will survive the termination of
this Agreement for a period of five (5) years from the date of such termination.
Notwithstanding the foregoing, Confidential Information will not include (a)
information that is in the recipient’s possession prior to disclosure to it, (b)
information that is or becomes publicly available, provided that such public
availability does not result from (i) the misappropriation of such information
by the recipient or (ii) the obtaining of such information by improper means of
the recipient or from acts or omissions of another Person that the recipient
knows, or should have reason to know, misappropriated such information or
utilized improper means to acquire it or acquired it under circumstances giving
rise to a duty to maintain its secrecy or limit its use or by accident or
mistake and (c) information that is developed independently by the recipient
without the use of any Confidential Information.

        5.16. Customer Lists. Without limiting any obligations of Ceding Company
under Section 5.15 above, from and after the Effective Time until two (2) years
after the Marketing Termination Date, Ceding Company will not use any customer
list or portion thereof that exists on the Marketing Termination Date with
respect to the Business for the purpose of soliciting indemnity or prepaid
dental insurance business, subject to any other restrictions applicable to
Ceding Company pursuant to the Purchase Agreement.

        5.17. CUNA Agreement. As part of its administrative services under this
Agreement, Reinsurer agrees to perform, on behalf of Ceding Company, Ceding
Company’s obligations under Section 4.3(a), Article 6 and Article 10 of the
Voluntary Dental Program Agreement dated as of November 30, 1993, between CUNA
Mutual Insurance Society and Ceding Company (the “CUNA Agreement”). Reinsurer
agrees that it will not take any action that would cause Ceding Company to
breach its obligations under Section 6.4, 7.1 or 10.1 of the CUNA Agreement.


6. INDEMNIFICATION.

        6.1. Indemnification of Reinsurer. Ceding Company will indemnify, defend
and hold harmless Reinsurer and its Affiliates and their respective directors,
officers, employees and assigns (the “Reinsurer Indemnitees”) from and against
all claims, losses, liabilities, damages, deficiencies, costs, expenses,
penalties and reasonable outside attorneys’ fees and disbursements
(collectively, “Losses,” and individually a “Loss”), asserted against, imposed
upon or incurred by them, directly or indirectly, by reason of or arising out of
or in connection with (i) any breach of any covenant or agreement made or to be
performed by Ceding Company pursuant to this Agreement, (ii) any Excluded
Liability, and (iii) the reasonable costs to Reinsurer Indemnitees of enforcing
this indemnity against Ceding Company provided that such costs are awarded to
Reinsurer Indemnitees in accordance with Section 7.4.

        6.2. Indemnification of Ceding Company. Reinsurer will indemnify, defend
and hold harmless Ceding Company and its Affiliates and their respective
directors, officers, employees and assigns (the “Ceding Company Indemnitees”)
from and against Losses asserted against, imposed upon or incurred by them, by
reason of or arising out of or in connection with (i) any breach of any covenant
or agreement made or to be performed by Reinsurer pursuant to this Agreement,
(ii) any Policy Liability or Other Assumed Liability, and (iii) the reasonable
costs to Ceding Company Indemnitees of enforcing this indemnify against
Reinsurer provided that such costs are awarded to Ceding Company Indemnitees in
accordance with Section 7.4.

        6.3. Notice of Asserted Liability. Promptly after receipt by an
indemnified party hereunder of notice of any demand, claim or circumstances
which, with or without the passage of time, could give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in a Loss, such
indemnified party must give written notice thereof (the “Claims Notice”) to the
indemnifying party. The Claims Notice must describe the Asserted Liability in
reasonable detail and indicate the amount (estimated, if necessary) of the Loss
that has been or may be suffered by such indemnified party and will include a
statement as to the basis for the indemnification sought. Failure to provide a
Claims Notice in a timely manner will not be deemed a waiver of the indemnified
party’s right to indemnification other than to the extent that such failure
prejudices the defense of the claim by the indemnifying party.

        6.4. Opportunity to Defend. The indemnifying party may elect to
compromise or defend, at its own expense and by its own counsel, any Asserted
Liability; provided, however, the indemnifying party may not compromise or
settle any Asserted Liability without the prior written consent of the
indemnified party (which consent will not be unreasonably withheld, conditioned
or delayed) unless (i) such compromise or settlement requires no more than a
monetary payment for which the indemnified party hereunder is fully indemnified
and such settlement provides a complete release of, or dismissal with prejudice
of, all claims against the indemnified party for all matters that were or could
have been asserted in connection with such claim, or (ii) involves no other
matters binding upon the indemnified party (other than obligations of
confidentiality). If the indemnifying party elects to compromise or defend such
Asserted Liability, it will within thirty (30) calendar days from receipt of the
Claims Notice notify the indemnified party of its intent to do so, and the
indemnified party will cooperate, at the expense of the indemnifying party, in
the compromise of, or defense against, such Asserted Liability. If the
indemnified party fails to cooperate, then each indemnifying party will be
relieved of its obligations under this Section 6 only to the extent that such
indemnifying party is prejudiced by such failure to cooperate. Unless and until
the indemnifying party elects to defend the Asserted Liability, the indemnified
party will have the right, at its option, to do so in such manner as it deems
appropriate; provided, however, that the indemnified party will not settle or
compromise any Asserted Liability for which it seeks indemnification hereunder
without the prior written consent of the indemnifying party (which will not be
unreasonably withheld, conditioned or delayed). The indemnifying party will be
entitled to participate in (but not to control) the defense of any Asserted
Liability that it has elected not to defend with its own counsel and at its own
expense.

        6.5. Exclusive Remedy. The parties hereto expressly acknowledge that (a)
the provisions of this Section 6 will be the sole and exclusive remedy for
damages caused as a result of breaches of the covenants and agreements contained
in this Agreement and in any exhibit, certificate or schedule delivered or
executed in connection herewith, except that the remedies of injunction and
specific performance will remain available to the parties hereto, and (b) no
indemnifying party will be liable or otherwise responsible to any indemnified
party for punitive damages resulting from any breach of any such covenants and
agreements.


7. DISPUTE RESOLUTION.

        7.1. Any dispute, controversy or claim arising out of or relating to
this Agreement or the performance by the parties of its terms will be settled by
binding arbitration held at a location to be mutually agreed upon by the parties
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect, except as specifically otherwise provided in this
Section 7. The interpretation and enforceability of this Section 7 will be
governed exclusively by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

        7.2. There will be a panel of three (3) arbitrators, one of whom will be
selected by Ceding Company, one of whom will be selected by Reinsurer, and the
third of whom will be mutually selected by the arbitrators selected by Ceding
Company and Reinsurer. In the event that such third arbitrator is not selected
within ten (10) calendar days after the selection of the second arbitrator, the
third arbitrator will be selected by the American Arbitration Association. All
arbitrators must have substantial experience in the life and health insurance
industry.

        7.3. The arbitrators will allow such discovery as they determine
appropriate under the circumstances and will resolve the dispute as
expeditiously as practicable, and if reasonably practicable, within one hundred
twenty (120) calendar days after the selection of the arbitrators. The
arbitrators will give the parties written notice of the decision, with the
reasons therefor set out, and they will have thirty (30) calendar days
thereafter to reconsider and modify such decision if any party so requests
within ten (10) calendar days after the decision. Thereafter, the decision of
the arbitrators will be final, binding, and nonappealable with respect to all
Persons, including (without limitation) Persons who have failed or refused to
participate in the arbitration process, unless such Person is challenging
participation in the arbitration process pursuant to an action in a court of
competent jurisdiction.

        7.4. The arbitrators will have authority to award relief under legal or
equitable principles, including interim or preliminary relief, and to allocate
responsibility for the costs of the arbitration and to award recovery of
attorneys’ fees and expenses in such manner as is determined to be appropriate
by the arbitrators; provided that the arbitrators will be bound by and will
limit their awards based upon the limitations of liability contained in this
Agreement. A party may, however, seek an emergency temporary restraining order,
if appropriate under applicable law, in any court having jurisdiction over the
subject matter and the parties. Following the ruling on the request for
temporary restraining order, the matter will proceed in arbitration as set forth
herein.

        7.5. Judgment upon the award rendered by the arbitrators may be entered
in any court having in personam and subject matter jurisdiction.

        7.6. All proceedings under this Section 7, and all evidence given or
discovered pursuant hereto, must be maintained in confidence by all parties and
the arbitrators.

        7.7. The fact that the dispute resolution procedures specified in this
Section 7 have been or may be invoked will not excuse any party from performing
its obligations under this Agreement, and during the pendency of any such
procedure all parties must continue to perform their respective obligations in
good faith.

        7.8. All applicable statutes of limitation will be tolled with respect
to the subject matter of the dispute while the procedures specified in this
Section 7 are pending. The parties will take such action, if any, required to
effectuate such tolling.


8. DOWNGRADE OR FAILURE OF REINSURANCE CREDIT.

        8.1. If (a) Reinsurer's Moody's Investors Service Insurance Financial
Strength Rating drops below A1 or Reinsurer ceases to be rated by Moody's, or
(b) for any reason

        (i) Reinsurer ceases to be licensed as an insurer or ceases to qualify
as an accredited reinsurer in a particular jurisdiction under circumstances that
would cause Ceding Company to be denied credit for the reinsurance ceded under
this Agreement on the financial statements filed by Ceding Company in said
jurisdiction, and

        (ii) Reinsurer within thirty (30) days does not substitute as Ceding
Company’s reinsurer under the terms of this Agreement a company affiliated with
Reinsurer with an equal or better claims-paying ability rating that either is
licensed as a life insurer or is an accredited reinsurer in all states or
otherwise fulfills all requirements necessary so that Ceding Company is allowed
credit for the reinsurance ceded under this Agreement in all states, then,
absent a written waiver of this funding requirement from Ceding Company signed
by the President of Ceding Company, Reinsurer will, within thirty (30) days of
the drop in Reinsurer’s rating described in clause (a) above or the loss of one
or more of Reinsurer’s licenses or accreditation under the circumstances
described in clause (b)(i) above (absent Reinsurer taking the action described
in clause (b)(ii) above) deposit and maintain assets in trust with an
independent trustee, on the terms provided below and as more fully set forth in
the trust agreement executed in accordance with terms set forth below (the
“Trust Agreement”) to support the Policy Liabilities and the Other Assumed
Liabilities. The Trust Agreement will provide Ceding Company with security for
the payment of all Policy Liabilities and Other Assumed Liabilities. In the
event of the occurrence of the events described in clauses (a) or (b) above,
until such deposit in trust is made, a constructive trust consistent with the
terms of the Trust Agreement will be imposed on all Premiums and other receipts
relating to the Reinsured Policies.

        8.2. Assets deposited and maintained in trust will at all times meet all
applicable regulatory requirements. Such assets will consist solely of “Class A
Assets,” defined as cash, cash equivalents or publicly traded bonds and “Class B
Assets,” defined as fully performing mortgage-backed securities. No more than
40% of the assets deposited in the trust may be Class B Assets. The assets
deposited in the trust must have a market value weighted average credit rating
of at least “A1” as specified by Moody’s or at least “A” as specified by
Standard & Poor’s Corporation, and no more than 10% thereof will consist of
securities with a Standard & Poor’s rating below BBB or Moody’s rating below
Baa. The market value of Class A Assets plus the market value of Class B Assets
will at all times be at least equal to 110% of (x) Policy-Related Liabilities
minus (y) Policy-Related Assets at such time. The form and duration of assets to
be held in trust will be appropriate in light of the Policy Liabilities.
Reinsurer will provide to Ceding Company at least quarterly a report identifying
all assets in the trust as of the date of such report and setting forth the
market value and duration of each such asset.

        8.3. Following the transfer of the assets to the trust all Premiums will
be contributed directly to the trust. Policy Liabilities and Other Assumed
Liabilities may be paid from the trust provided that such payments do not reduce
trust assets below 110% of the required Reserves, which will be measured at the
end of each calendar quarter. The composition of the assets will be maintained
in accordance with the limitations contained in the preceding paragraph.

        8.4. The trustee will be a banking institution (selected by Ceding
Company and reasonably acceptable to Reinsurer) incorporated or organized under
the laws of the United States or of any State and have stockholders equity in
excess of $200,000,000 as of the end of the most recent fiscal year.

        8.5. If the Trust Agreement is not executed and the trust timely funded
in accordance with the provisions of this Section 8, all marketing of New
Policies will cease, and Ceding Company will be entitled to seek specific
performance of the obligations of Reinsurer set forth in this Section 8.


9. GENERAL PROVISIONS.

        9.1. Successors; Assigns. This Agreement will inure to the benefit of
and be binding upon the successors and permitted assigns of both Ceding Company
and the Reinsurer. Neither party may assign, transfer or reinsure its rights or
obligations under this Agreement without the prior written consent of the other
party, except that, without having to obtain such consent, (i) either party may
assign this Agreement to a Person who acquires all or substantially all of the
equity or assets of such party, and (ii) Reinsurer may assign this Agreement to
a Person who acquires all or substantially all of the assets of the Business.
Notwithstanding the foregoing, without Ceding Company’s prior written consent,
Reinsurer may not assign this Agreement to any Person having a Moody’s Investors
Service Insurance Financial Strength Rating below A1 or that is not rated by
Moody’s Investors Service. Reinsurer or Ceding Company, as the case may be, will
promptly notify each other following any “change of control” filing with respect
to such party made with an insurance regulatory authority, the approval of any
plan to liquidate, merge or dissolve Reinsurer or Ceding Company, as applicable,
or of any proceeding or lawsuit that materially affects Reinsurer’s or Ceding
Company’s ability to perform this Agreement, including, but not limited to,
insolvency or rehabilitation proceedings.

        9.2. Net Payment Basis. Amounts payable under this Agreement by
Reinsurer to Ceding Company and by Ceding Company to Reinsurer will be netted
against each other, dollar for dollar, and only a net payment will be due.

        9.3. Insolvency. In the event of the insolvency of Ceding Company, all
reinsurance made, ceded, renewed or otherwise effective under this Agreement
will continue to be payable by Reinsurer under the terms of the Reinsured
Policies, on behalf of Ceding Company, its liquidator, receiver or statutory
successor, without diminution because of the insolvency. Any conservator,
receiver, liquidator or statutory successor of Ceding Company will give prompt
written notice to Reinsurer of the pendency or submission of a claim under any
Reinsured Policy. During the pendency of such claim, Reinsurer may investigate
such claim and interpose, at its own expense, in the proceeding where such claim
is to be adjudicated, any defense available to Ceding Company or its
conservator, receiver, liquidator or statutory successor. The expense thus
incurred by Reinsurer is chargeable against Ceding Company as a part of the
expense of insolvency, liquidation or rehabilitation to the extent of a
proportionate share of the benefit which accrues to Ceding Company solely as a
result of the defense undertaken by Reinsurer.

        9.4. Governing Law. Notwithstanding the place where this Agreement may
be executed by any of the parties, the parties expressly agree that this
Agreement will in all respects be governed by, and construed in accordance with,
the laws of the State of Tennessee, without regard for its conflict of laws
doctrine.

        9.5. Headings, Construction.The section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and will not in any way affect the meaning or interpretation of
this Agreement. Unless the context requires otherwise, terms defined or used in
this Agreement in the singular will include the plural, and terms defined or
used in this Agreement in the plural will include the singular. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they will
be deemed to be followed by the words “without limitation.”

        9.6. No Third Party Rights. Nothing herein, either expressed or implied,
is intended or will be construed to confer upon or give any Person, other than
the Reinsurer and Ceding Company, any rights or remedies under or by reason of
this Agreement.

        9.7. Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Each counterpart may
consist of one or more copies signed by fewer than all, but together signed by
all, the parties hereto.

        9.8. Duration. This Agreement will remain in force until the each
Reinsured Policy terminates and all claims thereunder have been paid or
satisfied. Notwithstanding anything to the contrary contained herein, the
provisions set forth herein in Sections 4, 5.15, 6, 7 and 8 will survive any
termination or expiration of this Agreement.

        9.9. Notices. Any notice or other communication required or permitted
hereunder will be in writing and will be delivered by commercial courier, sent
by facsimile transmission (and immediately after transmission confirmed by
telephone) or sent by certified, registered or express mail, postage prepaid.
Any such notice will be deemed given when so delivered by commercial courier or
sent by facsimile transmission (and immediately after transmission confirmed by
telephone) or, if mailed, on the date shown on the receipt therefor, as follows:



         (i)      If to Ceding Company to:
                  Protective Life Corporation
                  2801 Highway 280 South
                  Birmingham, Alabama  35223
                  Attn: Deborah Long, Senior Vice President General Counsel
                  Fax: 205-868-3597
                  Phone: 205-868-3885

                  with a copy to (which will not constitute notice for purposes of this Agreement):
                  Sutherland Asbill & Brennan LLP
                  999 Peachtree Street, N.E.
                  Atlanta, Georgia  30309
                  Attn: Eric R. Fenichel
                  Fax: 404-853-8806
                  Phone: 404-853-8483

         (ii)     If to Reinsurer to:
                  Fortis, Inc.
                  One Chase Manhattan Plaza
                  New York, New York 10005
                  Attn:    General Counsel
                  Fax:     212-859-7034
                  Phone:   212-859-7285

                  with a copy to (which will not constitute notice for purposes of this Agreement):
                  Alston & Bird LLP
                  1201 West Peachtree Street
                  Atlanta, Georgia 30309
                  Attn:    Susan J. Wilson
                  Fax:     404-881-4777
                  Phone:   404-881-7974



        Any party may, by notice given in accordance with this Section to the
other party, designate another address or Person for receipt of notices
hereunder.

        9.10. Cooperation. With regard to any matters not expressly stated
herein, each party to this Agreement will furnish such information, execute such
additional documents, and cooperate with each other as may be reasonably
necessary (including but not limited to responses to regulatory inquiries) to
carry out the purposes of this Agreement, in accordance with industry practice
for transactions of this kind.

        9.11. Waiver. No modification or waiver of any provision of this
Agreement will be effective unless set forth in writing. Any waiver will
constitute a waiver only with respect to the particular circumstance for which
it is given and not a waiver of any future circumstance.

        9.12. Amendment. No amendment or modification hereof will be of any
force or effect unless in writing and signed by the parties.

        9.13. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only so broad as is enforceable.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES ON THE FOLLOWING PAGE.]

        In Witness Whereof, Ceding Company and Reinsurer have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the day and year first written above.




                        "Ceding Company"

                        PROTECTIVE LIFE INSURANCE COMPANY

                        By:_______________________________

                        Name:_____________________________

                        Title:____________________________

                        "Reinsurer"

                        FORTIS BENEFITS INSURANCE COMPANY

                        By:_______________________________

                        Name:_____________________________

                        Title:____________________________



Exhibits
A Existing Policies
B Indemnity Accounting
C New Policies
D Provider Agreements
E Reinsurance Agreements
F Reinsured Assumed Agreements
G Related Agreements
H Third Party Administration Agreements
I Monthly Accounting